Title: To George Washington from Major Benjamin Tallmadge, 1 November 1779
From: Tallmadge, Benjamin
To: Washington, George


          
            Sir
            Bedford [N.Y.] Novr 1st 1779
          
          I have just recd the enclosed Dispatches from the C——r’s. I was obliged to touch the Counterpart on the enclosed Letter written with the Stain to discover whether it was the right Sheet or not as it was in a Quire.
          With Respect to the Robbery lately commited at Setauket, as related by C——Senior, I have additional Accounts of the same from others. In addition to the Crime of plundering the distressed Inhabitants of Long Island, t⟨he⟩ Perpetrators of such Villany never bring their Goods before any Court for tryal & Condemnation, but proceed to vend them at option. This Species of privateering (for it goes by this name) is attended with such numberless bad Consequences, that to a Gentleman of your Excellency’s feelings, I am confident I need not state them. If

being so plundered by the Enemy that the Inhabitants have hardly a Subsistance left, be not sufficient (for the Marauders from our Shore make no Distinction between Whig & Tory further than wher⟨e⟩ Interest may point out) it surely cannot be equitable to leave it in the power of Individuals to punish at pleasure, & enrich themselves by the plunder they take—Perhaps your Excellency may have seen the Proclamation lately issued by Governor Clinton prohibiting such practices.
          I would further observe that the boat which crosses for dispatches from C——has been chased quite across the Sound by those Plunderers, perhaps for the Sake of being the more secret in their Villany, while our Crew has supposed them to be the Enemy. Indeed if some stop cannot be put to such nefarious practices, C——will not risque, nor 725. [Caleb Brewster] go over fo⟨r⟩ Dispatches. I should be happy to have permissio⟨n⟩ to take the Men who have been concerned in this Robbery, & have them delivered over to the Authority appointed by Governor Clinton (as mention’d in his proclamation) to take notice of such Offenders, or otherways punish them. What would give a peculiar Sanction to such a proceeding is that some of the Perpetrators of this Villany belonged to Long Island, & of Course to the State of N. York.
          One of the Gentleman who was plundered was Col. Floyd, who not long since was bro’t over a Prisoner, & is now on Parole. From a long & intimate acquaintance with this Gentleman I believe him to be of more service to the Whig Interest in Setauket, than every other man in it, tho’ from his family Connexion I believe he has been in favour of Royal Government. The other Gentleman, Mr Seaton, is from England, & purchased a plantation at Setauket before the War began. This Family is of the first fashion of any on L. Island. The whole of their furnitur⟨e,⟩ Jewels, Cloaths, Money, Bonds, & paper⟨s⟩ of all kinds were bro’t off. I hope some Steps may be taken to prevent such Conduct in future. I have the Honour to be with much Esteem your Excellency’s most obedt Servt
          
            Benja. Tallmadge
          
        